This Non-Final Rejection is a Corrected Non-Final Rejection in response to the request for continued examination filed 05/10/2022.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.

Response to Amendment
Support for the amendments to claims 1, 16, and 18-19 can be found in Applicant’s original specification at page 4 lines 17-18 and page 13 lines 16-20.
The amendments to the claims have been entered.
	

 Response to Arguments
Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive. 
Applicant alleges that in Naruaki water content is not generated by the cathode, Nauraki does not disclose a 4e-reduction process in an oxygen reduction reaction (ORR), and Naruaki does not disclose, teach, or suggest replacement of the precious metal catalyst with an alternative catalyst (Remarks Page 6). Applicant alleges Zhu discloses an ORR not in the presence of an ionic liquid electrolyte, the stability of Zhu’s catalyst is with a non-ionic liquid electrolyte, and Zhu does not disclose, teach, or suggest that alternative electrolytes would result in high level of activity and stability (Remarks Page 7). Applicant alleges Zhu does not disclose, teach, or suggest the use of ionic liquid electrolytes or the replacement of the catalyst in combination with an ionic liquid electrolyte (Remarks Page 7). Applicant alleges that acid electrolytes are chemically distinct from protic ionic liquids, and one of ordinary skill in the art would understand that changing the electrolyte can significantly affect performance, therefore one of ordinary skill in the art would not have a reasonable expectation of success in combining the teachings of Naruaki and Zhu to arrive at the presently claimed invention (Remarks Pages 7-8). The Applicant points to Khan which teaches the use of a non-precious metal catalyst (glassy carbon) in combination with different protic ionic liquids and the ORR was a 2e- reduction pathway to form hydrogen peroxide (Remarks pages 7-8). Applicant alleges the Examiner has used impermissible hindsight (Remarks Page 8). 
The Office respectfully disagrees.
Firstly, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Secondly, Naruaki disclosed a fuel cell comprising an anode, a cathode, a non-precious metal catalyst (nickel, P43) in contact with the cathode and an electrolyte comprising a protic ionic liquid (trifluoromethanesulfonic acid and diethylmethyamine, P42) in contact with the non-precious metal catalyst (Final Rejection, dated 02/10/2022, Page 5). Therefore, Naruaki already discloses a non-precious metal catalyst in combination with a protic ionic liquid. Zhu teaches that non-precious Fe/N co-modified carbon electrocatalysts have attracted great attention due to their high activity and stability in ORR (Abstract, Final Rejection Page 6). 
Therefore, as stated in the Final Rejection, it would have been obvious to modify Naruaki by selecting the Fe/N co-modified carbon electrocatalyst of Zhu with the expectation it would bring high ORR activity and stability to the fuel cell (Final Rejection Page 6).  Furthermore, Naruaki already discloses a non-precious metal catalyst, and the Final Rejection stated alternatively that the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07) (Final Rejection Page 6).  
Thirdly, since the combination of Naruaki and Zhu is obvious, Naruaki modified in view of Zhu comprises an identical structure to that claimed, and accordingly, necessarily functions as claimed including a 4e- reduction of O2 to H2O. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Applicant alleges that Angell does not disclose that non-precious metal catalysts are suitable for favoring a 4e- reduction process over the 2e- reduction process in an ORR (Remarks Page 9). Applicant alleges Zhu discloses an ORR not in the presence of an ionic liquid electrolyte, the stability of Zhu’s catalyst is with a non-ionic liquid electrolyte, and Zhu does not disclose, teach, or suggest that alternative electrolytes would result in high level of activity and stability (Remarks Page 9). Applicant alleges Zhu does not disclose, teach, or suggest the use of ionic liquid electrolytes or the replacement of the catalyst in combination with an ionic liquid electrolyte (Remarks Page 9). Applicant alleges that acid electrolytes are chemically distinct from protic ionic liquids, and one of ordinary skill in the art would understand that changing the electrolyte can significantly affect performance, therefore one of ordinary skill in the art would not have a reasonable expectation of success in combining the teachings of Naruaki and Zhu to arrive at the presently claimed invention (Remarks Pages 9-10). The Applicant points to Khan which teaches the use of a non-precious metal catalyst (glassy carbon) in combination with different protic ionic liquids and the ORR was a 2e- reduction pathway to form hydrogen peroxide (Remarks pages 9-10). Applicant alleges the Examiner has used impermissible hindsight (Remarks Page 10).
The Office respectfully disagrees.
Firstly, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Angell discloses a fuel cell comprising an anode, a cathode, a metal catalyst (platinum) in contact with the cathode, and an electrolyte comprising a protic ionic liquid in contact with the non-precious metal catalyst (Final Rejection Page 9). Zhu teaches it is critical to replace Pt-based electrocatalysts in order to reduce the manufacturing cost of proton exchange membrane fuel cells (p. 10673, c. 1, Final Rejection Page 9). Zhu teaches non-precious Fe/N co-modified carbon electrocatalysts have attracted great attention due to their high activity and stability in ORR (Abstract, Final Rejection Page 9).
Therefore, as stated in the Final rejection it would have been obvious to modify Angell by substituting the platinum catalyst of Angell with the Fe/N co-modified carbon catalyst of Zhu with the expectation it would bring high ORR activity and stability to the fuel cell while reducing the manufacturing cost of the fuel cell (Final Rejection Page 9). Further, as stated in the Final Rejection, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, B.) (Final Rejection Page 10). 
Thirdly, since the combination of Angell and Zhu is obvious, Angell modified in view of Zhu comprises an identical structure to that claimed, and accordingly, necessarily functions as claimed including a 4e- reduction of O2 to H2O. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
The rejection below has been amended necessitated by the amendments to the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “(e.g. C1-6alkyl), optionally substituted alkenyl (e.g. C2- 6alkenyl), and optionally substituted alkynyl (e.g. C2-6alkynyl)”. The “(e.g…)” portion of the claim limitation renders this claim indefinite because it is not clear whether or not those examples are required by the claim.
In order to advance prosecution the Examiner is interpreting these examples within claim 6 as not being required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
Claims 1 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Naruaki et al (JP2010251219A using the English Translation given in the IDS) in view of Zhu et al (Unravelling the Structure of Electrocatalytically Active Fe–N Complexes in Carbon for the Oxygen Reduction Reaction, as given in the IDS).
Regarding claims 1 and 14, Naruaki discloses a fuel cell (fuel cells 31 in Fig. 2) comprising an anode (42 in Fig. 2), a cathode (44 in Fig. 2), a non-precious metal catalyst in contact with the cathode (nickel, [0043]), and an electrolyte (electrolyte membrane 43 in Fig. 2) comprising a protic ionic liquid in contact with the non-precious metal catalyst ([0040]-[0043], “an ionic liquid containing trifluoromethanesulfonic acid and diethylmethylamine, which have excellent proton conductivity, was used” [0043]).
The electrolyte (electrolyte membrane 43) being drawn to a membrane disposed between the anode and cathode, wherein the membrane permits protons to pass through the membrane while inhibiting or impeding the passage or conduction of electrons (as drawn to claim 14, one of ordinary skill would recognize, while not explicitly stated, Naruaki is describing a proton exchange membrane fuel cell).
Naruaki does not disclose wherein the non-precious metal catalyst is a Fe-N/C catalyst or that the protic ionic liquid in contact with the non-precious metal catalyst effects a 4e- reduction of                         
                            
                                
                                    O
                                
                                
                                    2
                                     
                                
                            
                             
                            t
                            o
                             
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                            O
                        
                    . 
Zhu teaches non-precious metal catalysts (NPMCs) with high oxygen reduction reaction (ORR) activity and stability have become a major focus of the PEMFC research (p. 10673, c. 1). Zhu teaches non-precious Fe/N co-modified carbon electrocatalysts have attracted great attention due to their high activity and stability in oxygen reduction reaction (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Zhu with the fuel cell of Naruaki and selected the non-precious metal catalyst to be a Fe-N/C catalyst, as taught by Zhu, with the expectation it would bring high ORR activity and stability to the fuel cell. Alternatively, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
Regarding the limitation “to effect a 4e- reduction of                         
                            
                                
                                    O
                                
                                
                                    2
                                     
                                
                            
                             
                            t
                            o
                             
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                        
                    ”, since the combination of Naruaki and Zhu results in the claimed structure, then any resulting effect, such as effecting a 4e- reduction of                         
                            
                                
                                    O
                                
                                
                                    2
                                     
                                
                            
                             
                            t
                            o
                             
                            
                                
                                    H
                                
                                
                                    2
                                
                            
                            O
                        
                     as claimed, is inherent to this obvious structure. The structure is identical to the structure claimed and therefore is necessarily is capable of functioning as claimed or necessarily have the same properties. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

Regarding claim 13, Zhu further teaches synthesizing three Fe/N-containing electrocatalysts by pyrolyzing polymerized o,m,p-phenylenediamine, ferric chloride and carbon black (p. 10673, c. 2). Therefore, modified Naruaki meets the limitation wherein the Fe-N/C catalyst is derived from p-phenylenediamine, ferric chloride and carbon black.

Claims 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over Naruaki et al (JP2010251219A using the English Translation given in the IDS) in view of Zhu et al (Unravelling the Structure of Electrocatalytically Active Fe–N Complexes in Carbon for the Oxygen Reduction Reaction, as given in the IDS) as applied to claims 1 and 3 respectively, further in view of Khan et al (Oxygen Reduction Reaction in Room Temperature Protic Ionic Liquids, as given in the IDS).
Regarding claims 3-4 and 12, Naruaki discloses wherein the protic ionic liquid has the formula (A-)(BH+), wherein A- is the conjugate base of acid HA, and BH+ is the conjugate acid of base B (“an ionic liquid containing trifluoromethanesulfonic acid and diethylmethylamine, which have excellent proton conductivity, was used” [0043]), however, does not disclose the difference in pKa between HA and BH+ (delta pKa) is between about 12 and about 30 or about 15 and about 18.
Khan teaches protic ionic liquids (PILs) are a subclass of ionic liquids prepared by proton transfer from a Brønsted acid to a Brønsted base and are used within fuel cells (p. 18334, c. 1-2). Khan teaches fuel cells based on diethylmethylammonium trifluoromethanesulfonate ([dema][TfO]) showed superior performance (p. 18334, c. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Khan within the fuel cell of Naruaki and selected the protic ionic liquid to be [dema][TfO], as taught by Khan, with the expectation it would lead to superior performance of the fuel cell.
While modified Naruaki does not explicitly meet the limitation wherein the difference in pKa between HA and BH+ (delta pKa) of the protic ionic liquid of [dema][TfO] is between about 12 and about 30 or about 15 and about 18, this is a property of [dema][TfO]. If the composition is the same, it must have the same properties (see MPEP § 2112.01, II.).

Regarding claim 5-8, modified Naruaki meets the limitation wherein the protic ionic liquid is [dema][TfO]. One of ordinary skill in the art would understand modified Naruaki discloses wherin the base B is an amine, wherein the base B is of formula (I):
 
    PNG
    media_image1.png
    110
    151
    media_image1.png
    Greyscale

wherein R1, R2 and R3 are each independently selected from the group consisting of hydrogen, optionally substituted alkyl (e.g. C1-6alkyl), optionally substituted alkenyl (e.g. C2-6alkenyl), and optionally substituted alkynyl (e.g. C2-6alkynyl); and wherein R1, R2 and/or R3 are optionally joined to form a saturated or unsaturated optionally substituted heterocycle, a saturated or unsaturated optionally substituted heterobicycle or a saturated or unsaturated optionally substituted heterotricycle, and wherein the base B is a trialkyl amine, as the base B of the disclosed [dema][TfO] is diethylmethylamine.

Regarding claims 9-11, modified Naruaki meets the limitation wherein the protic ionic liquid is [dema][TfO]. One of ordinary skill in the art would understand modified Naruaki discloses wherein the conjugate base A- is the conjugate base of a strong acid, wherein the conjugate base A- is non-nucleophilic, and wherein the conjugate base A- is triflate (TfO-), as trifluoromethanesulfonate is also known as triflate.

Claims 1, 3-4, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Angell et al (US 20070122675 A1) in view of Zhu (Unravelling the Structure of Electrocatalytically Active Fe–N Complexes in Carbon for the Oxygen Reduction Reaction, given in the IDS filed 11/25/2019).
Regarding claim 1, Angell discloses a fuel cell (10 in Fig. 1) comprising: an anode (30 in Fig. 1), a cathode (40 in Fig. 1), a metal catalyst in contact with the cathode (cathode catalyst 42 in Fig. 1 which can include platinum), and an electrolyte (PEM 20 in Fig. 1 performs as a separator and solid electrolyte) comprising a protic ionic liquid in contact with the non-precious metal catalyst (Fig. 1, P41-42, 46, 52)
However, Angell does not disclose a non-precious metal catalyst in contact with the cathode, wherein the non-precious metal catalyst is a Fe-N/C catalyst, or that the protic ionic liquid in contact with the non-precious metal catalyst effects a 4e- reduction of                 
                    
                        
                            O
                        
                        
                            2
                             
                        
                    
                     
                    t
                    o
                     
                    
                        
                            H
                        
                        
                            2
                        
                    
                    O
                
            .
In the same field of endeavor, Zhu teaches the cathodic oxygen reduction reaction (ORR) is at the heart of fuel cell performance, and efficient ORR electrocatalysts are essential for practical applications (p. 10673, c. 1). Zhu teaches it is critical to replace Pt-based electrocatalysts in order to reduce the manufacturing cost of proton exchange membrane fuel cells (PEMFCs, p. 10673, c. 1).
Zhu teaches non-precious metal catalysts (NPMCs) with high oxygen reduction reaction (ORR) activity and stability have become a major focus of the PEMFC research (p. 10673, c. 1). Zhu teaches non-precious Fe/N co-modified carbon electrocatalysts have attracted great attention due to their high activity and stability in oxygen reduction reaction (abstract, p. 10673, c. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Zhu with the fuel cell of Angell and substituted the platinum catalyst of Angell with the non-precious metal catalyst of Fe-N/C, as taught by Zhu, with the expectation it would bring high ORR activity and stability to the fuel cell while reducing the manufacturing cost of the fuel cell. Further, the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, B.).
Regarding the limitation “to effect a 4e- reduction of                 
                    
                        
                            O
                        
                        
                            2
                             
                        
                    
                     
                    t
                    o
                     
                    
                        
                            H
                        
                        
                            2
                        
                    
                
            ”, since the combination of Naruaki and Zhu is obvious, then any resulting effect, such as effecting a 4e- reduction of                 
                    
                        
                            O
                        
                        
                            2
                             
                        
                    
                     
                    t
                    o
                     
                    
                        
                            H
                        
                        
                            2
                        
                    
                    O
                
             as claimed, is inherent to the obvious structure. The structure is identical to the structure claimed and therefore is necessarily is capable of functioning as claimed or necessarily have the same properties. Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
  
Regarding claim 3, Angell discloses wherein the protic ionic liquid has the formula (A-)(BH+), wherein A- is the conjugate base of acid HA, and BH+ is the conjugate acid of base B (P52). Angell discloses for ΔpKa values less than approximately 10, a reduced OCV is obtained, due to a poor donor-acceptor identity between an acid and a base (P56). Angell discloses for ΔpKa values greater than approximately 24, low OCV values are obtained since a proton becomes too strongly attached to (or captured by) an acceptor, thereby hindering motion (`transfer` more relevant than `motion`) of a proton (P56). Angell discloses the difference in pKa between HA and BH+ is between 10 and 24, thereby establishing a prima facie case of obviousness for the claimed range “the difference in pKa between HA and BH+ (ΔpKa) is between 12 and 30” because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05).

Regarding claim 4, Angell discloses wherein the protic ionic liquid has the formula (A-)(BH+), wherein A- is the conjugate base of acid HA, and BH+ is the conjugate acid of base B (P52). Angell discloses for ΔpKa values less than approximately 10, a reduced OCV is obtained, due to a poor donor-acceptor identity between an acid and a base (P56). Angell discloses for ΔpKa values greater than approximately 24, low OCV values are obtained since a proton becomes too strongly attached to (or captured by) an acceptor, thereby hindering motion (`transfer` more relevant than `motion`) of a proton (P56). Angell discloses the difference in pKa (ΔpKa) between HA and BH+ is between 10 and 24, thereby establishing a prima facie case of obviousness for the claimed range “the ΔpKa is between 15 and 18” because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05).

Regarding claim 13, Angell does not disclose wherein the Fe-N/C catalyst is derived from p-phenylenediamine, ferric chloride and carbon black. 
Zhu further teaches synthesizing three Fe/N-containing electrocatalysts by pyrolyzing polymerized o,m,p-phenylenediamine, ferric chloride and carbon black (p. 10673, c. 2). Therefore, it would have been obvious to derive the Fe-N/C catalyst from p-phenylenediamine, ferric chloride and carbon black, as Zhu teaches that is how to synthesize it.

Regarding claim 14, Angell discloses the fuel cell comprising a membrane (PEM 20 in Fig. 1 performs as a separator and a solid electrolyte) disposed between the anode and cathode, wherein the membrane permits protons to pass through the membrane while inhibiting or impeding the passage or conduction of electrons (P11, 41-42, 46-47).

Claims 5-12 are rejected under 35 U.S.C. 103 as being unpatentable Angell et al (US 20070122675 A1) in view of Zhu (Unravelling the Structure of Electrocatalytically Active Fe–N Complexes in Carbon for the Oxygen Reduction Reaction, given in the IDS filed 11/25/2019) as applied to claims 1 and 3 respectively, further in view of Khan et al (Oxygen Reduction Reaction in Room Temperature Protic Ionic Liquids, as given in the IDS).
Regarding claim 5, modified Angell does not meet the limitation wherein the base B is an amine.
Khan teaches protic ionic liquids (PILs) are a subclass of ionic liquids prepared by proton transfer from a Brønsted acid to a Brønsted base and are used within fuel cells (p. 18334, c. 1-2). Khan teaches fuel cells based on diethylmethylammonium trifluoromethanesulfonate ([dema][TfO]) showed superior performance (p. 18334, c. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Khan within the fuel cell of modified Angell and selected the protic ionic liquid to be [dema][TfO], as taught by Khan, with the expectation it would lead to superior performance of the fuel cell. As the base B of [dema][TfO] is diethylmethylamine, the base B of modified Angell would be an amine.

Regarding claim 6, the protic ionic liquid of modified Angell is [dema][TfO]. One of ordinary skill in the art would understand modified Angell meets the limitation wherein the base B is of formula (I):
 
    PNG
    media_image1.png
    110
    151
    media_image1.png
    Greyscale

wherein R1, R2 and R3 are each independently selected from the group consisting of hydrogen, optionally substituted alkyl (e.g. C1-6alkyl), optionally substituted alkenyl (e.g. C2-6alkenyl), and optionally substituted alkynyl (e.g. C2-6alkynyl); and wherein R1, R2 and/or R3 are optionally joined to form a saturated or unsaturated optionally substituted heterocycle, a saturated or unsaturated optionally substituted heterobicycle or a saturated or unsaturated optionally substituted heterotricycle, as the base B of [dema][TfO] is diethylmethylamine.

Regarding claim 7, the protic ionic liquid of modified Angell is [dema][TfO]. One of ordinary skill in the art would understand modified Angell meets the limitation wherein the base B is a trialkyl amine, as the base B of [dema][TfO] is diethylmethylamine.

Regarding claim 8, the protic ionic liquid of modified Angell is [dema][TfO]. One of ordinary skill in the art would understand modified Angell meets the limitation wherein the base B is diethylmethylamine, as the base B of [dema][TfO] is diethylmethylamine.

Regarding claim 9, the protic ionic liquid of modified Angell is [dema][TfO].  One of ordinary skill in the art would understand modified Angell meets the limitation wherein the conjugate base A- is the conjugate base of a strong acid, as trifluoromethanesulfonate is also known as triflate.

Regarding claim 10, the protic ionic liquid of modified Angell is [dema][TfO].  One of ordinary skill in the art would understand modified Angell meets the limitation wherein the conjugate base A- is non-nucleophilic, as trifluoromethanesulfonate is also known as triflate.

Regarding claim 11, the protic ionic liquid of modified Angell is [dema][TfO].  One of ordinary skill in the art would understand modified Angell meets the limitation wherein the conjugate base A- is triflate (TfO-), as trifluoromethanesulfonate is also known as triflate.

Regarding claim 12, modified Angell does not meet the limitation wherein the protic ionic liquid is [dema][TfO].
Khan teaches protic ionic liquids (PILs) are a subclass of ionic liquids prepared by proton transfer from a Brønsted acid to a Brønsted base and are used within fuel cells (p. 18334, c. 1-2). Khan teaches fuel cells based on diethylmethylammonium trifluoromethanesulfonate ([dema][TfO]) showed superior performance (p. 18334, c. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Khan within the fuel cell of modified Angell and selected the protic ionic liquid to be [dema][TfO], as taught by Khan, with the expectation it would lead to superior performance of the fuel cell.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729